Appellant complains of the insufficiency of the testimony and it has again been reviewed. The principal State witness testified positively to seeing appellant carry along a public street in the city of Beaumont two suit cases which upon examination were found to contain intoxicating liquor. A train had just come in from the east; appellant was coming from the direction of where the train had stopped; he had a conductor's hat check in his hat and walked into a cafe and set the suit cases down; the State witness watching appellant was an officer and known to appellant; after placing the grips on the floor appellant walked over to a telephone; the State witness watching on the outside for appellant to reappear, said that he did not come, out and that there was no way for him to get away except through the rear. Appellant not coming out the front, State witness went inside and took possession of the suit cases. Appellant evidently fled from the officer. In a short time the officers located him and found him in a bed undressed. He claimed to have been in bed all night. His pants showed fresh mud and water on them as also did his shoes. The way from the cafe to the place where appellant was found in bed led through a muddy alley. The fact that appellant denied the carrying of the suit cases or having the whiskey, and that he produced a woman friend of his to testify that she saw him come into Beaumont on another train that morning, would not affect the jury's right to accept or reject whatever testimony they deemed truthful. We have no doubt of the sufficiency of the testimony.
Nor are we able to agree with appellant's contention that the State erred in proving that he had no regular employment at and prior to the time of his arrest, by the testimony of various people who had seen him standing around in the hotels, and street corners and other places. Such statements would have evidential weight as supporting the proposition that appellant was not engaged in any work by which he earned a livelihood incompatible with the business of bringing liquor into the country.
The motion for rehearing will be overruled.
Overruled. *Page 132